Name: Regulation (EEC) No 1183/70 of the Commission of 24 June 1970 amending, in respect of Denmark, Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 388 Official Journal of the European Communities 25.6.70 Official Journal of the European Communities No L 138/13 REGULATION (EEC) No 1183/70 OF THE COMMISSION of 24 June 1970 amending, in respect of Denmark, Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Regulation (EEC) No 1054/687 of 23 July 1968 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries, as last amended by Regulation (EEC) No 2632/69 ; Having regard to the Treaty establishing the European Economic Community ; Whereas an agency may be included in the list only if it meets the requirements of Article 7 of Regulation (EEC) No 1053/68 ;Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organisation of the market in milk and milk products , as last amended by Regulation (EEC) No 2622/69,2 and in particular Article 24 (7) thereof; Whereas the 'Mejeribrugets-Osteeksportudvalg' in Aarhus is recognised by Denmark as the issuing agency in respect of Emmenthaler falling within tariff sub-heading 04.04 A I ; Whereas that agency has undertaken to meet the requirements of Article 7 of Regulation (EEC) No 1053/68 ; Whereas in accordance with Commission Regulation (EEC) No 1053/683 of 23 July 1968 defining the conditions under which certain milk products may be admitted to certain tariff headings, as last amended by Regulation (EEC) No 2632/69,4 the admission of products from third countries to subheading 04-04 A I in Annex II to Council Regulation (EEC) No 823/68 ® of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products, as last amended by Regulation (EEC) No 2197/696 is subject to the production of a certificate duly authenticated by an issuing agency appearing on a list to be determined; whereas that list was determined by Commission Whereas the list in the Annex to Regulation (EEC) No 1054/68 should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; 7 OJ No L 179, 25.7.1968, p. 25 .1 OJ No L 148, 28.6.1968 , p . 13 . 2 OJ No L 328, 30.12.1969, p . 8 . 3 OJ No L 179, 25.7.1968, p. 17. 4 OJ No L 327, 30.12.1969, p. 21 . 5 OJ No L 151 , 30.6.1968, p . 3 . 0 OJ No L 279, 6.11.1969, p . 3 . Official Journal of the European Communities 389 HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for the information concerning Denmark in the Annex to Regulation (EEC) No 1054/68 : Third country Tariff heading of products Issuing agency Designation Location Denmark ex 04.04 AI ex 04.04 EI (b ) 2 Emmenthaler Havarti Esrom Mejeribrugets ­ Osteeksportudvalg Mejeribrugets ­ Osteeksportudvalg Aarhus Aarhus Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1970 . * For the Commission The President Jean REY